Citation Nr: 1520497	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-17 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1967 to August 1997, with confirmed service in the Republic of Vietnam.  The Veteran is a recipient of the Combat Action Ribbon.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has recharacterized the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) as a claim for service connection for any psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that further development is required before the claim of entitlement for service connection for psychiatric disability is adjudicated.  

An August 1992 service treatment record (STR) indicates that the Veteran reported symptoms of depression and fatigue after taking a medication.  A June 1997 retirement examination revealed that the Veteran's mental status was normal.  The related report of medical history is negative for psychiatric symptoms.

In connection with August 2010 VA treatment, the Veteran reported that he may have symptoms of PTSD related to combat in the Republic of Vietnam.  

According to a September 2010 VA treatment note, the Veteran reported serving as security for the Navy in Vietnam with moderate combat trauma and symptoms of intrusive memories, flashbacks, intense psychological reactivity to symbolic material, avoidance of thoughts and feelings associated with trauma, avoidance of memory cues, inability to recall important aspects of trauma, feelings of detachment and estrangement, restricted range of affect, sleep impairment, difficulty concentrating, hypervigilance, sporadic alcohol abuse, and exaggerated startle response.  The VA psychologist noted that the Veteran was positive for clinically significant PTSD symptoms with moderate combat exposure and diagnosed "PTSD, military related."

In connection with December 2010 VA treatment, the Veteran reported chronic poor sleep with intrusive memories of Vietnam and disturbing dreams.  He indicated that movies and shows can evoke thoughts that have ruined some relationships, he had a lack of trust of others except for a few close friends, and startled easily.  The assessment was PTSD.  

In a March 2011 VA examination, the Veteran reported symptoms of dysphoric mood related to military and patriotic triggers, limited motivation, difficulty completing tasks, difficulty concentrating, racing thoughts, forgetfulness, distractibility, sleep impairment, worrying to excess, tension, difficulty relating to others, and difficulty relaxing.  He stated that he had combat experience in Vietnam, received a Captain's mast for drinking in Vietnam, and that his first marriage was stressed due to deployments, his second marriage drifted apart, and he broke up with the last girlfriend because he got tired of her and was going down "a bad patch."  The examiner noted that the Veteran refused to report his alcohol use but admitted to overdrinking.  The Veteran reported combat stressors of rocket attacks, losing friends, serving on machine guns at the front gate of a base, problems with firing at night, and the examiner noted the Veteran was crying and stated that he was always able to control crying in the past.  He stated that his PTSD symptoms began in the past few years and was unsure why they were occurring.  The examiner found the Veteran's psychometric testing was consistent with a diagnosis of PTSD and that the MMPI-2 validity indexes revealed exaggeration of psychopathology and a deliberate attempt to present oneself in an unfavorable light and that an exaggeration of problems could be seen as a plea for help.  The examiner diagnosed depressive disorder not otherwise specified and PTSD, delayed, and opined that there were unknown causes for both conditions due to the Veteran's refusal to divulge information on alcohol usage and found it was difficult to diagnostically assess him and placed his reliability into question.  The examiner opined that it was less likely as not that PTSD or depression was related to military combat experiences because the evidence did not show chronicity, he recently denied symptoms at a VA Medical Center and then was diagnosed.  The examiner stated that the discrepancy could not be accounted for and she could not link his symptoms to the military.  The examiner further noted that the Veteran served in the military successfully with no evidence of emotional difficulties and only experienced mental health symptoms in the past few years.

According to a May 2011 VA treatment note, the Veteran stated that he remembered rocket attacks in Vietnam that killed other soldiers and that he witnessed legs being blown off, being close to explosions, and hearing enemy movement while on perimeter duty.  He explained that he did not seek treatment until 2010 because, "he was concerned he would be considered not manly," and that he believed he could handle the symptoms because he never talked about his war experiences.  

In a January 2015 informal hearing presentation, the Veteran's representative contended that PTSD can manifest many years later, veterans may not fully understand what they are experiencing, and that many veterans find it difficult to ask for help.  The representative argued that the negative opinion was a clear attempt to deny benefits to the Veteran and that the examiner's bias and attitude affected the handling of the Veteran's claim. 

In light of the Veteran's statements regarding the delayed onset of his psychiatric symptoms, the evidence supporting the presence of PTSD and the representative's contention that his last VA examiner's bias affected the March 2011 VA opinion, the Board finds that the Veteran should be afforded another examination to determine the nature and etiology of all psychiatric disorders present during the period of the claim.

As noted above the Board has recharacterized the Veteran's claim as one for any psychiatric disability.  Therefore, the Veteran should be provided all required notice in response to the claim for service connection for psychiatric disability other than PTSD. 

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any outstanding, pertinent records, to include any VA records from February 2013 to the present.  

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  Provide all required notice in response to the claim for service connection for psychiatric disability other than PTSD.

2.  Undertake appropriate development to obtain any outstanding records pertaining to the Veteran's claim, to include any outstanding, pertinent VA Medical Center treatment records from February 2013 to the present.

3.  Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist, other than the psychologist who performed the March 2011 examination, to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each psychiatric disorder present during the period of the claim.  

With respect to each psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.

A diagnosis of PTSD should be confirmed or ruled out.  If PTSD is not diagnosed the examiner should explain why the Veteran does not meet the criteria for a diagnosis of PTSD.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis.

The rationale for all other opinions expressed must also be provided.  For purposes of the opinions, the examiner should assume that the Veteran's claimed combat stressors occurred.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

